Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 10/25/21. Claims 1-18 have were pending in the previous action. No claims have been cancelled. No new claims have been added.  Accordingly, Claims 1-18 have been examined and are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmotzer et al (US 2019/0258727 A1)  in view of Mabuchi et al  (US 2014/0328352 A1)  
Regarding Claim 1 Schmotzer teaches a method for controlling controller area network (CAN) communication in a vehicle  including a plurality of electronic control units (ECUs) and a plurality of CAN databases accessible by the plurality of ECUs, the method comprising:
Schmotzer: [0014])   such that each CAN database stores a unique configuration of the CAN message information (Schmotzer: [0051], [0053] DBC file “defines messages … transmitted by ECUs) “) 
performing CAN communication, by each ECU, based upon the uniquely configured CAN message information stored in the newly identified CAN database (Schmotzer: [0051]-[0053]) 
Schmotzer does not explicitly teach: 
(i) establishing a plurality of periodic intervals during which each ECU performs CAN   communication based upon the uniquely configured CAN message information stored in a  particular CAN database among the plurality of CAN databases;
(ii) when a subsequent interval among the plurality of periodic intervals begins: receiving a plurality of measurement values deriving from a plurality of sensors equipped in the vehicle
(iii) calculating a database reference number based upon the plurality of measurement values, the database reference number newly identifying a particular CAN database among the plurality of CAN databases
Mabuchi teaches
(i) establishing a plurality of periodic intervals during which each ECU performs CAN   communication based upon the uniquely configured CAN message information stored in a  particular CAN database among the plurality of CAN databases; (Mabuchi: Abstract “A communication interval, which is defined for each 
(ii) when a subsequent interval among the plurality of periodic intervals begins: receiving a plurality of measurement values deriving from a plurality of sensors equipped in the vehicle (Mabuchi: [0047], [0049]) 
(iii) calculating a database reference number based upon the plurality of measurement values, the database reference number newly identifying a particular CAN database among the plurality of CAN databases (Mabuchi: [0073]; FIG 3)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- Mabuchi: [0090]-[0091] ) 
Claims 17 and 18 do not teach or define any new limitations above claim 1.  Therefore similar reasons for rejection apply. 
Regarding Claim 2 Schmotzer teaches the method of claim 1 including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach: 
designating a particular ECU among the plurality of ECUs as a master ECU to control one or more operations of the method for controlling CAN communication, wherein the remaining ECUs operate as slave ECUs
Mabuchi teaches:
designating a particular ECU among the plurality of ECUs as a master ECU to control one or more operations of the method for controlling CAN communication, wherein the remaining ECUs operate as slave ECUs (Mabuchi: [0062]-[0065]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi: [0090]-[0091] ).
Regarding Claim 3 Schmotzer teaches the method of claim 2 including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach: 
wherein the establishing of the plurality of periodic intervals  comprises defining, by the master ECU, a plurality of the database reference number calculation times
Mabuchi teaches:
wherein the establishing of the plurality of periodic intervals  comprises defining, by the master ECU, a plurality of the database reference number calculation times. (Mabuchi
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi: [0090]-[0091] ).
Regarding Claim 4 Schmotzer teaches the method of claim 3, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach: 

Mabuchi teaches
receiving, at the slave ECUs, the defined plurality of the database reference number    calculation times from the master ECU; and when a subsequent the database reference number calculation time among the defined  plurality of the database reference number calculation times begins, calculating, by the slave ECUs, the database reference number based upon the plurality of measurement values (Mabuchi: [0053] ref FIG 2; [0054]-0055]; [0062]-[0065]; [0073] ref FIG3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and corresponding communication intervals as well as performing associated message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]-[0091] “The validity of the message communicated by the CAN protocol can be determined based on the defined communication interval”) with those of Shmotzer re: communication according to message information in a CAN database (Schmotzer: [0051]-[0053]; [0065]-[0066] ref FIGs 6A,6B) since Mabuchi explicitly teaches determining the database reference by which to access CAN Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi: [0090]-[0091] ) 
Claim 12 does not teach or define any new limitations above claim 4.  Therefore similar reasons for rejection apply. 
Regarding Claim 5, Schmotzer teaches the method of claim 2, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach: 
wherein the receiving of the plurality of measurement values   comprises: receiving, at the master ECU only, the plurality of measurement values deriving from the plurality of sensors equipped in the vehicle.
Mabuchi teaches
wherein the receiving of the plurality of measurement values  comprises: receiving, at the master ECU only, the plurality of measurement values deriving from the plurality of sensors equipped in the vehicle. (Mabuchi: [0047]; [0049]; [0053] ref FIG 2; [0062]-[0065]; [0073] ref FIG3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi: [0090]-[0091] ) 
Regarding Claim 6 Schmotzer teaches the method of claim 5,  including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach
receiving, at the slave ECUs, the plurality of measurement values from the master  ECU; and calculating, by the slave ECUs, the database reference number based upon the  received plurality of measurement values
Mabuchi teaches:
receiving, at the slave ECUs, the plurality of measurement values from the master  ECU; and calculating, by the slave ECUs, the database reference number based upon the received plurality of measurement values. (Mabuchi: [0053] ref FIG 2; [0054]-[0055] “the defined communication intervals retained in the timing definitions 25 are shared among the first to fourth ECUs 10 to 13”; [0062]-[0065]; [0073] ref FIG3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is Mabuchi: [0090]-[0091] ) 
Regarding Claim 7  Schmotzer teaches the method of claim 2, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach 
wherein the calculating of the database reference number comprises: calculating, by the master ECU only, the database reference number based upon the plurality of measurement values 
Mabuchi teaches:
wherein the calculating of the database reference number  comprises: calculating, by the master ECU only, the database reference number based upon the plurality of measurement values (Mabuchi: [0053] ref FIG 2; [0062]-[0065]; [0073] ref FIG 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi: [0090]-[0091] ) 
Claim 16 does not teach or define any new limitations above claim 7.  Therefore similar reasons for rejection apply. 
Regarding Claim 8  Schmotzer teaches the method of claim 7, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer does not explicitly teach 
receiving, at the slave ECUs, the calculated the database reference number from the  master ECU; and performing CAN communication, by each ECU, based upon the uniquely configured CAN message information stored in the CAN database newly identified by the received the database reference number.
Mabuchi teaches:
receiving, at the slave ECUs, the calculated the database reference number from the master ECU; and performing CAN communication, by each ECU, based upon the uniquely configured CAN message information stored in the CAN database Mabuchi: [0053] ref FIG 2; [0054]-[0055] “the defined communication intervals retained in the timing definitions 25 are shared among the first to fourth ECUs 10 to 13”; [0062]-[0065]; [0073] ref FIG 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: defining the database reference number calculation based on measurement values and communication intervals along with corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) with those of with those of Schmotzer re: storing CAN message information in a searchable CAN database (Schmotzer: [0010]; [0021]; [0065]-[0066] ref FIGs 6A,6B) and ECUs communicating according to message information in the CAN database (Schmotzer: [0003]-[0004]; [0051]-[0053])  since Mabuchi explicitly teaches determining the database reference by which to access CAN message information in this manner, and since providing corresponding message validation (Mabuchi: [0013]; [0059]; [0087] ref FIG 6; [0090]- [0091]) advantageously enables “ECUs and the like connected to the communication bus 15 [to] start communication by self-determination, that is … [to] transmit the message on the communication bus according to the circumstance … Therefore, by simply determining the validity of the message, it is possible to improve reliability of a communication system configured by a CAN system (Mabuchi
Claim 15 does not teach or define any new limitations above claim 8.  Therefore similar reasons for rejection apply. 
Regarding Claim 14, Shmotzer teaches the method of claim 1, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Shmotzer does not explicitly teach:
establishing the plurality of periodic intervals [for ECU CAN communication] according to a common time set by a time-keeping device equipped in the vehicle.
Mabuchi teaches:
establishing the plurality of periodic intervals [for ECU CAN communication] according to a common time set by a time-keeping device equipped in the vehicle (Mabuchi: [0062], timer 29A of FIG 2; [0063]-[0065]; [0095]-[0096]; [0105]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mabuchi re: timer synchronization (Mabuchi: [0062], timer 29A of FIG 2; [0063]-[0065]; [0105])  and message processing, including determining message vailidity, based on communication intervals between ECUs (Mabuchi: [0078]-[0080] ref FIG 4; [0082]-[0086] ref FIG 5; [0095]-[0096]) with those of Shmotzer re: communication according to message information in a CAN database (Schmotzer: [0051]-[0053]; [0065]-[0066] ref FIGs 6A,6B) in order to ensure that “an error in a time between the ECU[s] … during the measurement of the communication interval do[es] not occur”  (Mabuchi: [0062])  resulting in “higher precision detection of the communication interval of the communicated message … Mabuchi: [0096]) 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmotzer and Mabuchi further in view of  Takada et al  (US 2011/0105017 A1)
Regarding Claim 9,  Shmotzer teaches the method of claim 2,  including performing CAN communication, by each ECU, based upon the uniquely configured CAN message information stored in the CAN database [newly] identified by the transmitted the database reference number (Schmotzer: [0003]-[0004], [0051]-[0053]) 
Shmotzer does not explicitly teach:
(i)  receiving, at each ECU, a plurality of measurement values deriving from a plurality of sensors respectively controlled by each ECU such that each ECU receives a unique grouping of measurement values;
(ii) calculating, by the master ECU only, the database reference number based upon the plurality of measurement values received by the master ECU;
(iii) transmitting, by the master ECU, the calculated the database reference number to the slave ECUs; 
Shmotzer and Mabuchi do not explicitly teach:
(i)  receiving, at each ECU, a plurality of measurement values deriving from a plurality of sensors respectively controlled by each ECU such that each ECU receives a unique grouping of measurement values
Takada teaches:
(i)  receiving, at each ECU, a plurality of measurement values deriving from a plurality of sensors respectively controlled by each ECU such that each ECU receives a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takada re: grouping of measurement values with those of Shmotzer re: ECUs communicating according to message information in a CAN database (Schmotzer: [0051]-[0053]; [0065]-[0066] ref FIGs 6A,6B) in order to advantageously synchronize the message attributes accordingly (Takada: Abstract)
Claim 11 does not teach or define any new limitations above claim 9.  Therefore similar reasons for rejection apply. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmotzer and Mabuchi further in view of  Litichever et al US 20190385057 A1
Regarding Claim 10  Schmotzer teaches the method of claim 2, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer and Mabuchi do not explicitly teach:

Litichever teaches:
designating, by the master ECU, a particular ECU among the plurality of ECUs as a   new master ECU to control one or more operations of the method for controlling CAN communication  (Litichever : [0133]  There is provision to designate a new bus control computer in the event of a failure by the current master controller;) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lituchever for master/slave ECU communication in CAN bus environment (Litichever : [0065]-[0067]; CAN protocol for (in-)vehicle network, FIGs 5,7; [0095] Master/slave communication in CAN bus; [0219]  SPI devices communicate in full duplex mode using a master-slave architecture with a single master) re: making “provision to designate a new bus control computer in the event of a failure by the current master controller” (Litichever : [0133]  ) with those of Shmotzer re: ECU communication using CAN (Schmotzer: [0051]-[0053]; [0065]-[0066] ref FIGs 6A,6B) since Litchever simply makes explicit that which was well known before the effective filing date of the claimed invention re: providing back-up for failed components
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schmotzer and Mabuchi further in view of Fernandez et al US 20170353302 A1
Regarding Claim 13  Schmotzer teaches the method of claim 1, including a plurality of ECUs communicating using CAN (Schmotzer [0003]-[0004]) according to message information in a CAN database (Schmotzer: [0051]-[0053])
Schmotzer and Mabuchi do not explicitly teach:
wherein the database reference number is a randomly  calculated number based on the plurality of measurement values
Fernandez teaches:
wherein the database reference number is a randomly  calculated number based on the plurality of measurement values (Fernandez: Abstract; [0155] Ref FIG 12A; [0279]-[0281] ref FIG 42; [0284] ref FIG 44; [0289]-[0291] ref FIG 45) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fernandez re: defining the database reference calculation based on  with those of Shmotzer re: communication according to message information in a CAN database (Schmotzer: [0051]-[0053]; [0065]-[0066] ref FIGs 6A,6B) since Fernandez explicitly teaches determining the database reference number in this manner, and since doing so advantageously provides for access control to the database based on the associated authorization (Fernandez:[0345])




Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.  In particular,  re: rejection of independent claims 1, 17 and 18 under 35 U.S.C. 103
Applicant argues:
The combination of Schmotzer and Mabuchi fails to teach "calculating a database reference number based upon the plurality of measurement values, the database reference number newly identifying a particular CAN database among the plurality of CAN databases."  (Rem. p. 9)  Since: 
(1)  Mabuchi  provides that when transmission of a message begins in a first ECU, the controller acquires a communication interval that is defined for the message. Thereafter, the communication interval is ensured based on a time measured by a timer. See [0073]. However, this mere ensuring of a communication interval is different from the claimed calculation of a database reference number that is based on sensor measurement values. There is no suggestion in Mabuchi of the claimed database reference number calculation. The communication interval of Mabuchi is not analogous to the claimed database reference number. (Rem. p. 10)  

Examiner respectfully disagrees: 
Re: (1) In order to perform the step of “ensuring a communication interval” (Rem. p. 10, Mabuchi: [0073]), “the defined communication interval is caused to correspond to an identifier of the [CAN] protocol… ” (Mabuchi: [0017]) which is “identified based on” various sensor measurements (Mabuchi: [0047], [0049]) per the rejection as presented. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galula et al (US 2017/0013005 A1) (ABSTRACT: A system and method for providing security to a network may include monitoring, by a processor, traffic on a first and second network portions of an in-vehicle communication network; [0064] ….a user may store, in model 136, the time intervals for a set of message IDs. In some embodiments, rather than, or in addition to, storing an actual or known interval or periodicity of messages, a threshold interval or periodicity threshold may be calculated and stored in a model …. by monitoring and examining messages communicated over an in-vehicle network and recording related timing aspects (e.g., intervals between messages), an SEU may create a model and dynamically, repeatedly and/or continuously update a model  [0066] … SEU 40 may …record the periodicity of, or time intervals between, messages with the same message ID, determine a normal, average or expected periodicity or time interval for the message ID, e.g., by calculating an average periodicity or time interval and SEU 40 may record, or store, in a timing or other model, the normal or expected periodicity or time interval in association with the message (e.g., in model 136 in storage system 130; [0067] SEU 40 may use a recorded, or stored, normal or expected periodicity of a message ID (e.g., included in a model as described) in order to identify an anomaly. For example, SEU 40 may measure or otherwise determine a time interval between two messages (or a plurality of more than two messages) that include a specific (and same) message ID, compare the measured time to a time interval stored or recorded in a model  [0070]; [0086]; [0121]; ref FIG 5, expected message intervals; [0187] By monitoring messages as described and updating a model as described, an SEU may learn and/or determine and record, e.g., in rows as shown by table 800 that may be included in model 136, specific attributes of signals or messages with respect to a specific context and may, as described, calculate or set thresholds in a model. Accordingly, using data in a model (e.g., as 
Mabuchi (US 2014/0036693 A1) ([0020] “… the gateway is configured to change a message ID of a communication message defined by the protocol to a message ID containing the second path information, and the communication device is configured to acquire the second path information from the message ID after the change in the communication message.  [0021] According to this configuration, the second path information can be acquired based on the message ID after the change. Thus, the reliability of a communication message can be determined easily by using the second path information. According to the CAN protocol, a message ID is processed in real time, so that the reliability of a communication message can be determined promptly by using the second path information.   [0022] “… the communication message has an extended format, and the message ID is a result of change of part of the message ID corresponding to an extended ID area defined by the extended format. [0023] According to this configuration, part of a message ID corresponding to an extended ID is changed based on the second path information, whereas part of the message ID corresponding to a standard ID to be used according to a standard format is not changed. Thus, the reliability of a communication message can be determined based on the second path information and the like, while influence on a different communication message in the communication system is suppressed.) 
Wu et al (CN 107948176 A) (ABSTRACT: The invention discloses a CAN network oriented information security enhancement method and a controller. The controller comprises a hopping control module (1), an application layer ID module (2), an ID hopping table module (3), a message counter (4) and a receiving filter (5). In a message sending state, the controller maps a message ID of an application layer into a physical layer ID and transmits the physical layer ID through a physical line. In a receiving state, after the physical layer ID passes the receiving filter (5), 
Gao et al (CN 107749845 A) (ABSTRACT: The invention belongs to the technical field of anti-attack of messages, and discloses an anti-attack method and system of a CAN bus message based on the block chain technology. The method comprises the following steps: improving an account book generated in a block chain, generating a password with a fixed length and updating the password in real time; performing, by each ECU, encryption processing on arbitration domain data monitored every time and a code book to obtain a new code book; before a message is sent, encrypting the data domain information via the latest code book to obtain an encrypted data domain, and finally sending the data domain; filtering, by the ECU, an identifier in the arbitration domain to obtain the necessary message, analyzing the message to obtain the encrypted data domain, and decrypting the encrypted data domain by using own code book; then judging the validity of the data obtained by decryption; and if the data are valid, executing the data, and otherwise, discarding the data. By adoption of the anti-attack method and system, the counterfeit, replay and other attacks can be defended, and the security of the vehicle is enhanced.
ZHOU CHENG (CN 107132832 A) (ABSTRACT: The invention discloses a DBC file analysis method and a DBC file analysis program design method based on CAN communication. The DBC file analysis program design method comprises the following steps: setting CAN communication parameter configuration to realize normal CAN communication connection; creating a DBC file, wherein the DBC file includes a frame information message; writing a DBC file analysis program, and analyzing the number, frame names and frame IDs of given variable assignment frames; dynamically creating the same number of controls as the frames in the 
Cross et al (US 2018/0217953 A1) (ABSTRACT:  A system includes a first electronic control unit (ECU) processor configured to function as a scheduler connected to a bus on a controller area network. The processor is also configured to receive an availability notification, indicating ECU available processing power, from a second ECU connected to the bus. The processor is further configured to instruct the second ECU to become the scheduler, responsive to a determination that the ECU available processing power is greater than processing power available locally on the first ECU; [0073] In a particular ECU, the request is received from the bus 601. If a cycle is available 603, the ECU can listen for the parameter 605. The listened-for data can be data obtainable by the ECU via connected sensors or systems, and/or can include listening for other certain types of data on the bus itself. If one or more instances of the parameter are found 607, the ECU can collect the requested data 609 and translate the data into an exportable format 611. The ECU can then broadcast this data to the bus 613, where it can be collected by the requesting module for transport to an external source.  [0075] The message set for this system is defined in a CAN DBC file. For the sake of the larger number of possible messages on this system, 29-bit addressing is used as CAN addressing for this illustrative system. Each possible remote call would be pre-defined within the DBC file. This helps protects the system from arbitrary code and prevents decoding overhead on the worker ECUs.) 
Rohde et al (US 2016/0173513 A1) (ABSTRACT:  Apparatuses and methods are disclosed for monitoring broadcast serial communication buses, analyzing communications on those buses, and providing information relative to the monitoring and analysis. A CAN bus is used as an example to provide details of analysis of a broadcast serial bus. Metadata and temporal neighbor history for each 
Yu et al (US 2019/0313224 A1) (Abstract : A method for executing a V2V data exchange includes determining if a host vehicle is communicatively connected to a seeder vehicle, and transmitting a prompt between the two vehicles to initiate a resource discovery process. The seeder vehicle wirelessly transmits to the host vehicle a Bloom filter with multiple file IDs mapped to a bit array. Each file ID has a corresponding file version number encoded to the bit array. The method then determines if a local file ID of an existing file stored via the host vehicle is a member of the Bloom filter; if so, the host vehicle determines if a remote file version number encoded to a counterpart file ID is newer than a file version number of the local file ID. If the remote file version number is newer, the seeder vehicle transmits the data file associated with the counterpart file ID to the host vehicle)
Shah et al (US 2014/0142801 A1) (Abstract: Methods and systems for analyzing failsafe conditions. One method includes receiving, at a processor, a 
Sugashima et al US 20180219872 A1 ([0003] A technique to provide an in-vehicle network with more robust message authentication against a replay attack has been proposed; [0077]-[0078] ff.  (1.4.3. Reception Processing Unit)  [0082] ref FIG 7, “When it is determined in S310 that the initialization message has been received, the flow proceeds to S340, in which a MAC is generated from a trip count value r_Ctr included in the DATA field of the initialization message and the common key K held in the key holding unit 12, and MAC verification is performed by comparing the newly generated MAC with a value included in the MAC field of the initialization message” [0086]-[0089] “a MAC is generated from an interval count value r_Cin included in the DATA field of the received periodic message and the common key K held in the key holding unit 12, and MAC verification is performed by comparing the newly generated MAC with a value included in the MAC field of the periodic message” )
Barrett et al (US 2014/0121891 A1) (ABSTRACT: Communication of signals between mobile devices and automotive Controller Area Network (CAN) buses. An abstraction and communication device includes a connector, a mapping platform, and a transceiver. The connector is adapted to interface with an automotive CAN bus that communicates data signals in a first automobile-specific format with components of an automobile. The mapping platform is configured to convert a data signal from the first automobile-specific format into a mobile device format defined by an Application Programming Interface (API). [0045] In the embodiment of FIGS. 1A-1C,  “The events can be limited to those that have been determined to be appropriate for the authentication level of the mobile device 102. In this way, mobile device 102, … is prevented from having full access to the raw CAN messages, thereby substantially limiting the ability of mobile device 102 to perform action that might damage the automobile 104 or put the passengers in danger”;  [0076]-[0080] ref FIG 2) 
Mabuchi (US 2014/0036693 A1)  ([0020]-[0023]; [0120]-[0121]; FIGs 1, 2, 6)
Meng et al (US 2017/0155585 A1) ([0029]; FIG 3) 
El Idrissi et al US 10218499 B1  ABSTRACT:    A system and method are described for secure communications between controllers in a vehicle network. The system includes multiple controllers associated in a group and configured to communicate with each other, each having an initial controller identification (ID) number and configured to communicate with a gateway controller. Each controller in the group is configured to calculate an updated controller ID number and transmit the updated controller ID to the gateway controller in a secure fashion, and the gateway controller is configured to authenticate and transmit the updated controller ID of each controller in the group to all the controllers in the group in a secure fashion. Each controller in the group is further configured to include its updated controller ID in network messages transmitted to other controllers in the group, and to authenticate other controllers in the group based on the updated controller IDs in network messages from other controllers. 
Pimentel et al, “Dependable Automotive CAN Networks” in Automotive Embedded Systems Handbook  (Nicolas Navet and Françoise Simonot-Lion, eds.) , CRC Press, 2009  p. 6-25 FTT-CAN: Flexible Time-Triggered Communication on CAN; p. 6-26 “… the FTT communication paradigm, in which a global traffic scheduler and system synchronizer are placed in a central locus that also includes a database with all communication requirements and other system characteristics [citations omitted].The fact that all communication and synchronization-related data are centralized in one node allows its prompt and efficient management. This node is called master and the scheduling of the system activities (tasks and messages) is periodically broadcast to the other nodes in a master/slave fashion using specific control messages. This architecture still follows the time-triggered model [citation omitted], according to which system transactions are triggered by time and not by external asynchronous events, being the required global notion of time enforced by the master, but allows complex online system updates with low latency as desired [citation omitted].




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455